Citation Nr: 1701044	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  08-39 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a low back disorder with associated nerve impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from August 1962 to April 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the San Diego, California, Regional Office (RO). In April 2011, the Veteran was afforded a hearing before a Veterans Law Judge sitting at the RO. A hearing transcript is in the record. In August 2011 and March 2014, the Board remanded the case to the RO for additional action. In June 2015, the Board denied service connection. The Veteran subsequently appealed to the United States Court of Appeals for Veterans' Claims (Court).

In August 2016, the Court granted the Parties' Joint Motion for Remand (JMR); vacated the June 2015 Board decision; and remanded the Veteran's appeal to the Board. In October 2016, the Veteran was informed that the Veterans Law Judge who had conducted his April 2011 Board hearing no longer is at the Board and he, therefore, had a right to an additional hearing before a different Veterans Law Judge. In November 2016, the Veteran indicated that he did not want an additional Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board has no discretion and must remand the instant appeal for compliance with the Court's August 2016 Order granting the Parties' JMR. See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425   (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the JMR); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, VA should associate with the Veteran's file any relevant, outstanding VA treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A June 2005 private treatment record states that this is a worker's compensation case. An attempt should be made to retrieve any records related to a claim for worker's compensation associated with the Veteran's disorder.

The case is REMANDED for the following action:

1.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his claimed low back disorder and associated nerve impairment that is not already in VA's possession. 

2.  Contact the appropriate agency to obtain any worker's compensation records or application the Veteran may have filed as a result of his low back disorder and associated nerve impairment.

3.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for a low back disorder and associated nerve impairment.

4.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his low back disorder and associated nerve impairment. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should provide an opinion as to whether the Veteran's low back disorder and associated nerve impairment had its onset during active service, is etiologically-related to any active service complaints, and/or otherwise originated during active service.

The examiner's attention is drawn to the following:

*Service treatment records indicating no treatment for a low back disorder and normal lower extremities and spine on physical examination for service separation. VBMS Entry 3/19/2014.

*August 2007 written statement from the Veteran describing the history of his low back disorder.

*March 2008 notice of disagreement containing a written statement from the Veteran describing the history of his low back disorder.

*March 2008 medical opinion from the Veteran's chiropractor.

*December 2008 VA Form 9 containing a written statement from the Veteran about the history of his disorder.

*December 2008 written statement from the Veteran's spouse describing the history of the Veteran's low back disorder.

*April 2011 Board hearing testimony.

*March 2013 Low back MRI results. VBMS Entry 10/23/2015 (third), p. 31-33.

*Records used in the consideration of the Veteran for Social Security disability benefits due to his low back disorder. VBMS Entries 4/2/2009 and 3/19/2014. 

*Private treatment records indicating regular treatment for a low back disorder and lower extremity nerve impairment. VBMS Entries 1/24/2008 and 10/23/2015.

5.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




